Citation Nr: 1127920	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  03-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Appellant served a period of active duty for training (ACDUTRA) from September 1976 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for multiple sclerosis.  A timely appeal was noted from that decision.

In March 2007, the Board denied entitlement to service connection for multiple sclerosis.  The appellant subsequently appealed that decision to the Court.  In July 2008, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the March 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order.

In February 2009, pursuant to the Joint Motion, the Board remanded this issue to the RO for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In 2010, the appellant provided written authorization to retrieve his treatment records from Dr. William H. Stuart at the Multiple Sclerosis Center of Atlanta; Dr. Joseph E. Freschi; VA medical facilities in Decatur, GA, Smyrna, GA and Atlanta, GA; and VNHS Home Health in Kennesaw, GA.  There is no indication that the RO/Appeals Management Center (AMC) attempted to gather the records from VNHS Home Health.  The records from Dr. William H. Stuart appear to be incomplete.  The most recently received records from Dr. Freschi are dated October 2009, and the most recent VA records are dated August 2010.  Because VA is on notice that there are additional records that may be applicable to the appellant's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Review of the record shows that the appellant has been awarded disability benefits from the Social Security Administration (SSA).  The basis for the grant of SSA benefits is unclear; however, these records may be relevant to the appellant's claims, since he was awarded SSA disability in 1997, two years after his multiple sclerosis diagnosis.  As such, the RO should contact the SSA and request that all of the records associated with the appellant's claim for disability benefits be provided for inclusion with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any updated authorization from the appellant, contact Dr. William Stuart at Multiple Sclerosis Center of Atlanta and request that all records of his treatment of the appellant for multiple sclerosis be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained, and the appellant should be so notified.

2.  After obtaining any updated authorization from the appellant, contact Dr. Joseph E. Freschi and request that all records of his treatment of the appellant for multiple sclerosis since October 2009 be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained, and the appellant should be so notified.

3.  After obtaining any updated authorization from the appellant, contact VNHS Home Health and request that all records of the appellant's treatment for multiple sclerosis be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained, and the appellant should be so notified.

4.  Obtain outstanding VA treatment records dated from August 2010 to the present.  All reasonable attempts should be made to obtain such records.  If such records are unavailable, a negative response must be obtained, and the appellant should be so notified.

5.  Request from SSA all records associated with the appellant's disability claim, including hearing transcripts, copies of any disability determinations, and all medical records considered in making those determinations.  If such records are unavailable, a negative response must be obtained and the appellant must be notified.

6.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the appellant and his representative must be provided a supplemental statement of the case.  The appellant must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




